Citation Nr: 0031936	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
March 1973.

This appeal arises from a September 1999, Buffalo, New York, 
Department of Veterans Affairs (VA), Regional Office (RO) 
decision.  


REMAND

In September 1999, the RO denied this claim as not well 
grounded.  Since then, however, there has been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92; 
57 Fed. Reg. 49,747 (1992).  Therefore, for these reasons, a 
remand is required.  

The Board further notes that it appears that many, if not 
all, of the veteran's service medical records have been 
associated with the file in light of the appellant's August 
1999 submissions.  Still, crucial to this case is a 
determination whether the appellant received a blood 
transfusion during an August 1970 epigastric hernia repair.  
The records now in the claims folder do not show that he 
received a transfusion.  Nevertheless, the Board finds that 
one last attempt should be made to determine whether the 
appellant received a transfusion in-service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3.  If, and 
only if, there is competent evidence that the appellant 
received a transfusion, then the Board concludes that the 
examiner who provided a September 1999 opinion should 
reconsider that opinion.

Therefore, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's service clinical records, 
specifically to include any record 
pertaining to a blood transfusion 
received during August 1970 surgery for 
an epigastric hernia.  To fulfill this 
instruction the RO should contact the 
National Personnel Records Center, as 
well as directly contact the US Army 
Medical Center at the Redstone Arsenal in 
Alabama.  If any record specified by the 
veteran cannot be secured that fact 
should be documented in the claims file, 
and the appellant informed in writing.

2.  If, and only if, additional records 
are secured showing that the appellant 
received a blood transfusion while on 
active duty, then the RO should refer 
that evidence with the claims folder to 
the examiner who conducted the September 
1999 study.  The examiner should then 
state whether it is at least as likely as 
not that the veteran contracted hepatitis 
C from an in-service surgery, or from any 
other in-service incident.  If that 
examiner is not available, and if 
competent evidence of an in-service 
transfusion is received, the RO should 
have the veteran reexamined by a new 
physician who, following the examination, 
should answer the question posed above.  

In the event that another examination is 
required, the Board takes this 
opportunity to notify the veteran that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for any required examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

In any report, a complete rationale for 
any opinion must be provided.  

3.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO must further review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


